         Case 7:21-mj-03135-UA Document 4 Filed 03/19/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,                                      CONSENT TO PROCEED BY VIDEO OR
                                                                TELE CONFERENCE
                        -against-
                                                                   21-MJ-03135

William Davis



                                      Defendant(s).



Defendant William Davis hereby voluntariiy consents to participate in the foliowing
proceeding via _x_ videoconferencing or _x_ teleconferencing:




_x_ Initial Appearance Before a Judicial Officer


       Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)


       Bail/Detention Hearing

       Conference Before a Judicial Officer




 William Davis               ^^f/                         ^^c>^^^—
Defendant's Signature                                 Defendant's Counsel's Signature
(Judge may obtain verbai consent on
Record and Sign for Defendant)


William Davis                                         Daniel A. Hochheiser




This prpceejding was conducted by reliable videp-erteleptTCTrre^pniferen^iffg^chnology.


       Wz\
Date                                                  O^Dj^ctJu
